DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on August 19, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 19, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on August 19, 2021 has been entered. Claims 1, 5, and 14 have been amended. Claim 6 was previously cancelled. Claims 7, 12, and 18 are now cancelled as well. Claims 20-25 have been added. Thus, claims 1–5, 8– 11, 13–17, and 19–25 are pending and rejected for the reasons set forth below. 

Specification
Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4. The specification is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. In numerous areas, the specification contains the terms “reliable” and “reliability.”
According to MPEP § 2173(a)(III),”[c]onsistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.” However, as also stated in MPEP § 2173(a)(III),”[a]ccordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention.” In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).” 
Paragraph [0025] of the specification contains the following language: “In addition, with respect to asset transfer between network A and network B, higher reliability is given to the upper layer than the lower layer. Therefore, the highest-level network 1 is the most reliable one, and the reliability decreases in a descending order from the second hierarchy to the third hierarchy.” 
reliable than the lower network. By regulating a total amount of the asset transfer from the lower network with less reliability, the asset transfer between the networks can be safely performed without advanced approval process between the networks.”
Using this as context, the Examiner believes that the Applicant’s use of “reliable” and “reliability” means that one network has greater authorization for transferring assets from one network to another. The Applicant has used the terms “reliable” or “reliability” in a manner that is different that the ordinary meaning of those terms. However, the Applicant has not provided a clear explanation as to what these terms actually mean. Hence, the specification contains subject matter (the terms “reliable” and “reliability”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
5. Claims 1–5, 8– 11, 13–17, and 19–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 both contain the following limitation: “the node generating a block with the transaction, wherein the block causes a transfer of an asset from the first lower network to the upper network. . .” In addition, claim 14 contains nearly the identical limitation: “generate a block with the transaction, wherein the block causes a transfer of an asset from the first lower network to the upper network. . .” The part of the limitation in which the block causes a transfer is not supported by the specification. The specification discusses in various instances that the transfer is from one network to another. For example, paragraph [0010] of the specification states that “[h]ere, in the first aspect, in a case where at least one network is interposed on a path of the asset transfer from a network which is the transfer source of the asset to a network which is the transfer destination of the asset, it is preferable to repeat asset transfers between the networks connected one above the other in the hierarchical structure.” However, there is no discussion of the block causing a transfer anywhere in the specification.

Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 1–5, 8– 11, 13–17, and 19–25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–5, 8– 11, 13–17, and 19–25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–4, 8, and 20-21), a machine (claims 14–17, 19, and 24-25), and a manufacture (claims 5, 9–11, 13, and 22-23) where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity and mathematical concepts) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of performing financial transactions in the form of asset transfers based on a hierarchical system by; 
receiving a transaction for causing a transfer of an asset, 
calculating a total amount of asset transfer, wherein the transaction history is represented by a distributed cryptographic database distributed, 
causes a transfer of an asset, only if a total amount of asset transfer does not exceed a total amount of asset transfer received; and
finalizing under a condition that approvals from a predetermined number are obtained to add to the distributed cryptographic database. 

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “node,” “block,” and “network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The  are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0009] and [0013]). 
The dependent claims 2–4, 8–11, 13, 15–17, 19–25 also do not amount to significantly more than the abstract idea itself. For example, claim 2 contains the limitation relating to “disappearance” of the asset in the lower network, which is the transfer of the asset from one network to another. Claims 9 and 15 contain nearly the same limitations as claim 2 and the same analysis applies to those claims. This limitation is simply adding details to the abstract idea of transferring an asset. Claim 3 discusses an “address” of the networks. The “address” is for where the asset is being transferred so the address is further adding details to the abstract idea of transferring the asset by determining exactly where to transfer the asset. Claims 10 and 16 contain nearly the same limitations as claim 3 and the same analysis applies to those claims. Claim 4 discusses an “identifier” for the transaction. The use of this identifier to keep track of an asset transfer is merely adding insignificant extra-solution activity to the judicial exception as it is merely data gathering. (See MPEP 2106.05(h) and Berkheimer Memo). Specifically, using an identifier to help track the asset transfer is similar to CyberSource v. Retail Decisions where the invention there dealt with obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see also MPEP 2106.05(g)). Due to this mere data gathering step of using an identifier of a transaction, the additional elements featured in the claim do not 
Claim 8 discusses “calculating” the asset transfer by reading “an index of the transaction history.” This is simply adding details to the abstract idea of performing a mathematical calculation by using a database of transactions that have values to perform the calculation of the total amount. Claims 13 and 29 contain nearly the same limitations as claim 8 and the same analysis applies to those claims. 
Claim 20 discusses omitting certain transaction histories from the database depending on whether they involve the first network. This limitation is simply adding details to the abstract idea of transferring an asset, describing which transaction data should be kept depending on the transfers performed from the lower network to the upper network. Claims 22 and 24 contains nearly identical limitations to claim 20 and the same analysis applies to those claims. 
Claim 21 discusses a condition in which transfer of an asset is only permitted when “the total amount of asset transfer to the upper network does not exceed a total amount of asset transfer received from the upper network.” This limitation is simply adding details to the abstract idea of transferring an asset as to when to initiate the transfer. Claims 23 and 25 contains nearly identical limitations to claim 21 and the same analysis applies to those claims.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
8. Applicant’s arguments filed on August 19, 2021 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 
Applicant first argues that the features of the current invention “recite an improvement that technology (namely, referencing a transaction history in the form of a distributed cryptographic database distributed over the nodes of the first lower network, and conditioning a transaction on a total amount of asset transfer to the upper network not exceeding a total amount of asset transfer received from the upper network).” (See p.10 of Applicant’s Arguments). However, this is not an improvement of technology. Merely transferring assets from one network to another is not a technological Id. at p.12. However, it is well known that using multiple networks (instead of one) would reduce the number of transactions and increase efficiency. However, this is not a technological improvement. See e.g. Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks. 
The Applicant finally argues that “the use of indexing to more efficiently obtain the total amounts as claims in claims 8, 13, and 19, constitute an improvement to the functioning of a computer system by increasing the processing speed.” (See p.13 of Applicant’s Arguments). However, indexing transactions is not a technological improvement. This is not an improvement to existing computer technology. By indexing certain transactional records, one is storing the data at some point for later retrieval. 
For these reasons, the previous rejection under 35 U.S.C. §101 is maintained.

Prior Art Not Relied Upon
RILEY (U.S. Publication No. 2007/0050520) teaches systems and methods for multi-host extension of a hierarchical interconnect network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner
Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696